DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks filed 2/11/2022, with respect to the rejection(s) of claim(s) 1-3 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomita in view of Young.
Applicant amends claim 1 to recites “exactly” seven guide vanes and “exactly” six rotor blades.  Tomita discloses the seven guide vanes and Young teaches an impeller with six rotor blades.  Applicant further amends to add new claims 5-7, which are largely copies of claims 1-3.
Applicant does not provide a definition for “exactly”.  Oxford dictionary defines “exact” as “not approximated in any way”.  It is thus the best understanding of the Office that the phrase “exactly” seven guide vanes and “exactly” six rotor blades means there is a whole number of blades; there are no fractional amounts of a blade (7.5 vanes or 6.5 blades).  Thus, there are no more or no less than 7.0 vanes and 6.0 blades.
Applicant further submits that the number of vanes and blades provides the function of reducing vibrations.  Since the combination below provides the same structure as the claimed invention it is more likely than not that the same function of reducing vibrations also exists.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita US 10125793 in view of Young US 5002461.
Regarding claim 1, Tomita discloses a turbocharger comprising: 
a compressor housing (9b) attached to an intake line (9a); and 
a compressor wheel (7) that is accommodated in the compressor housing (Fig. 1), wherein the compressor wheel includes 
a shaft portion (leading end of hub 19) that extends in a rotation axis (M) direction of the compressor wheel, and 
a plurality of blades (21) that protrudes outward from the shaft portion in a radial direction (Fig. 1), 
the blades are spaced apart from each other in a circumferential direction of the compressor wheel (Fig. 2), 
an accommodation space (occupied by compressor wheel 7) and an introduction passage (11) are defined in the compressor housing, 
the accommodation space is configured to accommodate the compressor wheel (Fig. 1), 
the introduction passage (11) is connected to the accommodation space from a first side (inlet side) in the rotation axis direction to introduce intake air into the accommodation space (Fig. 1), 
a plurality of plate-shaped (col. 8 ln. 66) guide vanes (43) protrude from an inner wall surface (29) of the introduction passage, and 
the guide vanes are spaced apart from each other in a circumferential direction of the introduction passage (col. 8 ln. 57);
a number of the guide vanes (43) is exactly seven (col. 10 ln. 37-50, wherein the number of vanes may be exactly five, six or seven);
the compressor housing (9b) includes 
a housing body (9b) that includes the accommodation space (occupied by compressor wheel 7) defined therein and an insertion hole (upstream side of 9b) defined therein, the insertion hole extending toward a first side (inlet side) in the rotation axis direction from the accommodation space and opening to the outside of the compressor housing (Fig. 1), and 
a tubular member (downstream side of intake line 9a) that is inserted into the insertion hole, the insertion hole includes 
a small diameter portion (Fig. 1), and 
a large diameter portion (Fig. 1) that has an inner diameter greater than that of the small diameter portion, the large diameter portion being located on a first side in the rotation axis direction of the small diameter portion and extending 
the tubular member is fitted in the large diameter portion (Fig. 1), 
an interior of the tubular member constitutes the introduction passage (11), and 
the tubular member and the guide vanes are parts of an integrally molded (product by process) member (Fig. 1).

    PNG
    media_image1.png
    901
    716
    media_image1.png
    Greyscale

However, it does not teach that a number of the blades is exactly six.  

Regarding claim 2, Young further teaches that 
the compressor wheel includes a plurality of auxiliary blades (15, shorter length blades) that protrudes outward from the shaft portion in the radial direction (Fig. 1), 
the auxiliary blades are each arranged between two of the blades (longer length blades) that are arranged side by side in a circumferential direction of the compressor wheel (Fig. 2), and 
the ends (leading edge) of the blades on the first side (upstream side) in the rotation axis direction are located on the first side (upstream side) in the rotation axis direction of the ends (leading edge) of the auxiliary blades on the first side in the rotation axis direction (Fig. 1).
Regarding claim 3, Tomita further teaches wherein a central axis of the introduction passage coincides with the rotation axis (M, Fig. 1), 
the first side in the rotation axis direction of the introduction passage is open to the outside of the compressor housing (Fig. 1), 
in the rotation axis direction, a point at which a distance from an end (inlet plane) on the first side of the introduction passage is equal to a distance from an end (leading edge) on a first side of the blade is defined as a midpoint (Fig. 1), 
in the rotation axis direction, the guide vanes extend from the ends on the first side in the introduction passage (11) to points between the midpoint and the blades (Fig. 1).

    PNG
    media_image2.png
    901
    716
    media_image2.png
    Greyscale
 
Regarding claim 5, see claim 1 above.  The same limitations that are in claim 5 are all in claim 1.  Claim 1 however contains additional limitations not found in claim 5.
Regarding claim 6, see claim 2.
Regarding claim 7, see claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berean US 10935047 for an axial fan comprising exactly 7 guide vanes and exactly 6 rotor blades.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745